Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high purity" in claims 7 and 11 is a relative term which renders the claim indefinite.  The term "high purity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no agreed upon definition of what exactly “high purity” is.  Internet searches for “high purity glutamic acid” found inconsistent specifications (NPL – VWR, NPL-ThermoScientific).  Therefore, the term “high” in “high purity” in claims 7 and 11 is not being given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hideko (US-2444577-A) in view of Leland (US-20130101684-A1), Liang (NPL – LiangC 2016), Khetra (NPL – KhetraY 2016), Yamakoshi (US-7718209-B2), and the applicant’s admitted prior art.
Regarding claims 1, 4, and 6, Hideko teaches a soy sauce, the composition comprising glutamic acid, soybean extract, corn or wheat, dye caramel and a balance of water [Col 2, lines 11 – 37].
Hideko does not explicitly state each of the claimed specific amounts of the composition: 8 wt % to 12 wt % or 10 wt % of potassium chloride, 0.03 wt % to 0.05 wt % or 0.04 wt % of glutamic acid, 48 wt % to 60.5 wt %, 60 wt % or 60 wt% to 60.5 wt% of soybean extract, 20 wt % to 25 wt % or 25 wt % of corn or wheat, 1.6 wt % to 2.4 wt % or 2 wt % of dye caramel, and a balance of water.  Hideko also does not explicitly teach the soy sauce being NaCl-free or having KCl.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hideko to replace the NaCl in soy sauce with 8 – 12% wt or 10% wt KCl so as to provide a desired amount of salt sensation to the sauce while maintaining human health.  Further the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Khetra teaches that glutamic acid, in the form of monosodium glutamate and hydrolyzed vegetable protein, is a flavor enhancer that can be used to mask bitter flavors. [Paragraph 2] 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hideko with 0.03 – 0.05 wt% or 0.04 wt% glutamic acid so as to optimize the amount of glutamic acid wanted to mask the bitter taste of KCl in soy sauce.  Further the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Applicant’s admitted prior art discloses 20 – 50% wt soybean extract in other soy sauces. (Paragraph 0018).  Hideko discloses that the amount of soybean is varied to provide a final product having a desired chemical composition and taste characteristics [column 3, lines 22-28]
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soy sauce of Hideko with 48 wt % – 60.5 wt %, 60 wt % or 60 wt% to 60.5 wt% soybean extract so as to provide a final product having a desired chemical composition and taste profile.  Further the courts have held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Liang teaches that the proportion of soybeans to wheat affects the type of soy sauce produced [pg. 2].  Liang also teaches that roasted wheat contributes to the aroma and consistency of soy sauce.  [pg. 13].  Hideko discloses that the amount of wheat is varied to provide a final product having a desired chemical composition and taste characteristics [column 3, lines 22-28].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hideko to include soy sauce with 20 – 25 wt% or 25 wt% corn or wheat to achieve the desired aroma and consistency of the final product.  Further the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Liang teaches the use of caramel as a coloring agent in dark soy sauce where it provides a distinctive appearance [pg. 7].  Adding more or less caramel coloring would have the effect of darkening or lightening the finished product [pg. 8].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hideko to include soy sauce with 1.6 – 2.4% wt or 2% wt caramel coloring to optimize the amount of caramel coloring required to obtain the desired appearance of the soy sauce.  Further the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hideko to include water in the claimed range so as to reach a desired dilution. Further the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Hideko teaches glutamic acid in soy sauce.
Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hideko in view of Liang, Khetra, and Yamakoshi.
Regarding claims 8 – 10, Hideko teaches a soy sauce, the composition consisting of glutamic acid, soybean extract, corn or wheat, dye caramel and a balance of water.  Hideko also teaches the use of Hydrochloric acid (HCl) and a neutralizing base.
	Hideko does not explicitly state each of the claimed specific amounts of the composition: 8 wt % to 12 wt % or 10 wt % of potassium chloride (KCl), 0.03 wt % to 0.05 wt % or 0.04 wt % of glutamic acid, 48 wt % to 60.5 wt %,  60 wt % or 60 wt% to 60.5 wt%  of soybean extract, 20 wt % to 25 wt % or 25 wt % of corn or wheat, 1.6 wt % to 2.4 wt % or 2 wt % of dye caramel, and a balance of water.  Hideko also does not teach the soy sauce being NaCl-free or having KCl.
	Hideko teaches using HCl to digest the soybeans and wheat.  Hideko also teaches the use of a neutralizing alkaline material.  Any alkaline material may be employed [Col 3, lines 37 – 40].  Potassium Hydroxide (KOH) is a strong base that can be used to neutralize HCl.  When combined in solution, they will create water and KCl, therefore not adding unwanted components to the final product.
	Yamakoshi teaches the use of 1 – 10% KCl to replace NaCl in a low-salt soy sauce [Col 3, lines 15-19] as well as the complete removal and replacement of NaCl with KCl [Col 3, lines 41 – 45].  Khetra 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hideko to replace the NaCl in soy sauce with 8 – 12% wt or 10% wt KCl so as to provide a desired amount of salt sensation to the sauce while maintaining human health.  Further the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Khetra teaches that glutamic acid, in the form of monosodium glutamate and hydrolyzed vegetable protein, is a flavor enhancer that can be used to mask bitter flavors. [Paragraph 2] 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hideko with 0.03 – 0.05 wt% or 0.04 wt% glutamic acid so as to optimize the amount of glutamic acid wanted to mask the bitter taste of KCl in soy sauce.  Further the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Applicant’s admitted prior art discloses 20 – 50% wt soybean extract in other soy sauces. (Paragraph 0018).  Hideko discloses that the amount of soybean is varied to provide a final product having a desired chemical composition and taste characteristics [column 3, lines 22-28]
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the soy sauce of Hideko with 48 wt % – 60.5 wt %,60 wt % or 60 wt% to 60.5 wt%  soybean extract so as to provide a final product having a desired chemical composition and taste profile.  Further the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Liang teaches that the proportion of soybeans to wheat affects the type of soy sauce produced [pg. 2].  Liang also teaches that roasted wheat contributes to the aroma and consistency of soy sauce.  [pg. 13].  Hideko discloses that the amount of wheat is varied to provide a final product having a desired chemical composition and taste characteristics [column 3, lines 22-28].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hideko to include soy sauce with 20 – 25 wt% or 25 wt% corn or wheat to achieve the desired aroma and consistency of the final product.  Further the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Liang teaches the use of caramel as a coloring agent in dark soy sauce where it provides a distinctive appearance [pg. 7].  Adding more or less caramel coloring would have the effect of darkening or lightening the finished product [pg. 8].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hideko to include soy sauce with 1.6 – 2.4% wt or 2% wt caramel coloring to optimize the amount of caramel coloring required to obtain the desired appearance of the soy sauce.  Further the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Hideko discloses water is added as needed to reach a desired dilution [Col 3, lines 6 – 8] but does not disclose the exact claimed range. 
In re Aller, 105 USPQ 233.
Regarding claim 11, Hideko teaches glutamic acid in soy sauce.

Response to Arguments
Applicant’s arguments, see pg 4, filed 02/27/2021, with respect to claims 1, 3, and 4 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant’s arguments, see pgs 4 – 5, filed 02/27/2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 02/27/2021 have been fully considered but they are not persuasive. 	
The applicant objects to the examiner considering the glutamate of MSG as a valid replacement of glutamic acid because of their different structures.  The only difference in structure between glutamate and glutamic acid is a proton.  The pH of soy sauce is 4.8 while the pH of glutamate is 7.0 and glutamic acid is 4.2.  In soy sauce, glutamate would quickly be protonated into glutamic acid.  In addition, Khetra discloses using hydrolyzed vegetable protein.  Hideko teaches using HCl to create hydrolyzed vegetable protein from soybeans and wheat, and that this procedure releases free amino acids including glutamic acid.  Both lines of reasoning result in glutamic acid in the combination of Hideko and Khetra soy sauce.

The applicant objects to the lack of a starting concentration for experimentation in the sited prior art.  A starting point is not necessary.  Just as one would experiment with their food by adding salt and adjusting from there, a person having ordinary skill in the art would begin by adding the amount of salt they think appropriate and modifying as they see fit.  This level of experimentation is common in the development of any recipe or food product.  
The applicant objects to the use of in re Wertheim in rejecting the claimed range of 60 wt % - 60.5 wt % soybean extract.  As with the majority of reasons for rejection of claimed ranges in this application, there is only a need for experimentation to find the needed concentration of the ingredient.  The initial rejection sites Hideko’s disclosure that the amount of soybean is varied to provide a final product having a desired chemical composition and taste characteristics (Hideko column 3, lines 22-28).  This is a result-effective variable to satisfy the optimization requirement. The examiner notes that each of the court decisions, ranges that do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 apply to the claimed range. The applicant has provided no factual evidence or basis on why the claimed range is not obvious.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                         
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791